             Case 5:19-cr-00021-GTS Document 58 Filed 03/26/19 Page 1 of 4




              OFFICE OF THE FEDERAL PUBLIC DEFENDER
              FOR THE NORTHERN DISTRICT OF NEW YORK
Syracuse Office                                                                            Albany Office

4 Clinton Square                                                                       39 N. Pearl Street
3RD FLOOR                                                                                   5TH FLOOR
SYRACUSE, NY 13202                                                                  ALBANY, NY 12207
(315) 701-0080                                                                           (518) 436-1850
(315) 701-0081 FAX                                                                  FAX (518) 436-1780

Lisa Peebles                                                                             Paul Evangelista
Federal Public Defender                                                                    First Assistant


March 26, 2019

Honorable Glenn T. Suddaby
Chief United States District Court Judge
100 South Clinton Street
Syracuse, New York 13202

RE:       UNITED STATES v. STEPHEN TAUBERT
          CASE NO.: 5:19-CR-0021

Dear Chief Judge Suddaby:

          On March 20, 2019, a jury found Stephen Taubert guilty of three felonies. (Dkt. No. 51.)
The Court remanded Mr. Taubert to custody pending sentencing.
          On March 26, 2019, the medical department at the Oneida County Jail contacted
Christopher Amoia of the United States Marshals Service regarding Mr. Taubert. The jail
advised Mr. Amoia that Mr. Taubert is in grave medical danger because he has refused to take
his medications. The jail has requested that Mr. Taubert be removed from custody at Oneida
County Jail. The jail also placed its concerns in writing. (See attached letter dated March 26,
2019.)
          At approximately 3:45 p.m. on March 26, 2019, Mr. Amoia alerted me to these concerns.
Mr. Amoia stated that there are no suitable facilities available for Mr. Taubert given his medical
situation. Mr. Amoia asked me to report these issues to the Court and request Mr. Taubert’s
release.
          In accord with my conversation with Mr. Amoia, I am writing this letter to request Mr.
Taubert’s release pending sentencing pursuant to 18 U.S.C. § 3145(c). I have discussed the issue
briefly with Assistant United States Attorney Michael Perry. Mr. Perry is currently en route by
          Case 5:19-cr-00021-GTS Document 58 Filed 03/26/19 Page 2 of 4



airplane to Syracuse and is thus unable to formally join in or oppose this request. He has advised
me that he will contact the Court with the government’s position when it is possible for him to do
so.
       Assuming for the purposes of this request only that Mr. Taubert’s convictions qualify as
“crimes of violence,” release is appropriate given the dire medical circumstances. A defendant
convicted of a “crime of violence” and awaiting sentencing may be released under 18 U.S.C. §
3145(c) if (1) he is not likely to flee or pose a danger to the community (18 U.S.C. § 3143(a)(1);
and (2) “it is clearly shown that there are exceptional reasons why [the defendant's] detention
would not be appropriate.” United States v. Lea, 360 F.3d 401, 403 (2d Cir. 2004) (internal
citations omitted).
       The Second Circuit has recognized that “[n]either the statute nor case law defines the
circumstances which may qualify as exceptional reasons permitting release.” United States v.
DiSomma, 951 F.2d 494, 497 (2d Cir.1991). Because Congress has not defined “exceptional”
under § 3145(c), the Court must construe the term according to its “plain and ordinary meaning.”
Fashion Boutique of Short Hills, Inc. v. Fendi USA, Inc., 314 F.3d 48, 56 (2d Cir.2002) (citations
omitted). Webster's Dictionary defines “exceptional” as “being out of the ordinary” or
“uncommon, rare.” Webster's Third New International Dictionary 791 (1993). “Exceptional
circumstances exist where there is a unique combination of circumstances giving rise to
situations that are out of the ordinary.” Lea, 360 F.3d at 402 (internal citations omitted). “The
test under § 3145(c) is necessarily a flexible one, and district courts have wide latitude to
determine whether a particular set of circumstances qualifies as ‘exceptional.’” Id.
       One factor that a court consider under § 3145(c) is whether pre-sentence detention would
impose unusual hardship on a defendant due to illness or injury. United States v. Sabhnani, 529
F. Supp. 2d 377, 382 (E.D.N.Y. 2007). Here, Mr. Taubert’s medical condition is extremely
serious. The facility to which he has been remanded is unable to care for him. The United States
Marshals Service does not believe that any such facility is available. Mr. Taubert has, in past
conversations with counsel, indicated that he is willing to submit to the care of the VA Hospital
in Syracuse. He has family members available to transport him from the Oneida County Jail to
the VA.
       For the reasons discussed above, exceptional circumstances render Mr. Taubert’s
continued detention inappropriate. The defense therefore respectfully requests that the Court
            Case 5:19-cr-00021-GTS Document 58 Filed 03/26/19 Page 3 of 4



order that Mr. Taubert be released pending sentencing in order to seek medical care at the VA
Hospital.



       Thank you for your attention to this matter.

                                     Very truly yours,

                                     OFFICE OF THE FEDERAL PUBLIC DEFENDER


                                             s/ Courtenay K. McKeon
                                     By:     Courtenay K. McKeon, Esq.
                                             Assistant Federal Public Defender


cc:    Michael Gadarian, AUSA; Michael Perry, AUSA (by ECF and email)
       Chris Amoia, USMS (by email)
       Stephen Taubert, Oneida County Jail (by mail)
Case 5:19-cr-00021-GTS Document 58 Filed 03/26/19 Page 4 of 4
